Citation Nr: 1521010	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO.  13-30 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include an anxiety disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Faegre Baker Daniels LLP


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from November 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified before the undersigned at a January 2014 video-conference hearing. During the hearing the undersigned engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

In an April 2014 decision, the Board found that new and material evidence had been received to reopen a claim for service connection for an acquired psychiatric disorder, but denied the underlying claim for service connection. The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court). In a September 2014 Order, the Court granted a Joint Motion for Partial Remand (JMR) and vacated the Board's decision denying service connection for PTSD.

The Veteran waived her right to have the RO consider evidence prior to a Board decision. See April 2015 Waiver.

Additional documents pertinent to the present appeal are in the electronic claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Remand is required in accordance with the Court's September 2014 Order, for a new VA examination to determine the etiology of the Veteran's anxiety disorder, as well as any other diagnosed acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request that the Veteran identify all relevant private medical records (PMRs) and other evidence that is not in the claims file which she wishes to submit. Obtain all records referred to by the Veteran.

2. Obtain any outstanding VA medical treatment records (VAMRs) from August 2013 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, schedule an examination with an opinion as to whether the Veteran's anxiety disorder, or any other diagnosed psychiatric disorder, relates to her military service. The entire claims file, to include a copy of this REMAND, must be provided to the VA examiner, who must note its review. The following considerations must govern the examination:

a. The VA examiner must opine as to whether the Veteran's current anxiety disorder, or any other diagnosed psychiatric disorder, was caused or aggravated by her service or otherwise relates to service.

b. The examiner has an independent responsibility to review the entire claims file for pertinent evidence, INCLUDING ANY PERTINENT MEDICAL EVIDENCE THAT IS ASSOCIATED WITH THE CLAIMS FILE AS A RESULT OF THIS REMAND. The examiner's attention is called to the following:

August 2012 VA PTSD Examination Report.

October 2013 VA PTSD Examination Report.

January 2014 Hearing Transcript, stating the Veteran did not seek treatment for many years for her claimed military sexual trauma because she was ashamed and embarrassed, but she had struggled due to it for many years.

April 2015 Brief, reporting the Veteran has had symptoms of an anxiety disorder since service.

April 2015 Brief of Arguments, regarding the Veteran's claim of in-service military sexual trauma.

4. Review the examination report to ensure that it adequately responds to the above instructions. IF THE REPORT IS DEFICIENT in this regard, return the case to the VA examiner for further review and discussion.
 
5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder. If the benefits sought are not granted, the Veteran and her representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




